Ross, J. P., dissents in a memorandum as follows:
A majority of this court has found that petitioner did not have adequate notice of the reason for the suspension of her public assistance, nor did she effectively waive such notice. Under the facts of this case, I cannot concur in that determination and vote to confirm the determination of the State Commissioner of Social Services. Petitioner was required to report for an interview on March 26, 1981. When she failed to appear at that appointed date, the agency sent petitioner a notice to discontinue her benefits. It was later discovered that an incorrect basis for this action was set forth in the notice. However, at the subsequent hearing petitioner produced a note from her doctor indicating that she failed to appear for the interview because of illness. It can, therefore, be seen that petitioner had advance knowledge as to the actual reason for the agency’s action. Petitioner was prepared to defend her conduct and cannot now claim surprise. In addition, the notice as received by petitioner contemplated a permanent discontinuance, a more severe penalty than a suspension of benefits for 30 days as was eventually imposed. A reading of the transcript indicates that petitioner was aware of the charge against her and her actions in defending this lesser charge indicate that she did indeed have adequate notice and was prepared to and did present her case, although unsuccessfully, at the agency hearing.